Citation Nr: 0100923	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-13 431A	)	DATE
	)
	)



THE ISSUE

Whether an October 1991 decision by the Board of Veterans' 
Appeals (Board), denying service connection for frostbite of 
the hands and feet, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from June 1944 to March 1946.  

This matter comes before the Board on the veteran's motion 
alleging CUE in an October 1991 Board decision which denied 
service connection for frostbite of the hands and feet.

The Board notes that a September 1998 RO decision granted a 
reopened claim for service connection for frostbite of the 
hands and feet, effective from December 1997.  The veteran's 
CUE motion with respect to the October 1991 Board decision is 
for the purpose of obtaining an earlier effective date for 
service connection.


FINDING OF FACT

An October 1991 Board decision, that denied service 
connection for frostbite of the hands and feet, was 
reasonably supported by evidence then of record and 
prevailing legal authority, and the Board decision was not 
undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the October 1991 Board decision that 
denied service connection for frostbite of the hands and 
feet.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran had active service in the Army from June 1944 to 
March 1946.  

The veteran's service medical records show no pertinent 
abnormality on the June 1944 entrance examination.  

In January 1945, while assigned to a replacement battalion in 
northern Italy, the veteran reported to the dispensary and 
related he had frostbite in childhood.  He was told to return 
the next day for admission.  When seen at the dispensary the 
next day, the diagnosis was frostbite, pernio of feet and 
hands, which reportedly existed prior to induction.  He was 
transferred to a general hospital.  Records from the general 
hospital show that the veteran was admitted there in late 
January 1945.  On a hospital clinical record, the examiner 
recorded the following history:

Patient states that during childhood he 
froze both hands and feet and since that 
time whenever he is exposed to cold 
weather he has marked pain in these 
extremities. 

Since being assigned to the 7th Repl Inf, 
he has suffered from the cold, and 
sometimes the pain in his feet has 
prevented him from walking.  No swelling 
has occurred and he notices no difference 
in the degree of pain at night.  Pain 
increased with cold.  Was a RR conductor 
before entrance in Army.

The records during the admission note that examination of the 
hands revealed normal temperature and color, and no ulcers.  
Examination of the feet showed no swelling or ulcers, and 
when the feet were dependent they were purple, and when 
elevated they quickly blanch.  The tentative diagnosis was 
chronic bilateral hand and foot pernio due to chilling of 
extremities during childhood.  During the admission, the 
veteran also received treatment for an acute episode of 
nasopharyngitis.  He was discharged from the hospital, and 
returned to duty, in early February 1945.  The final 
diagnoses included chronic bilateral hand and foot pernio due 
to chilling of the hands and feet during childhood.  It was 
noted this condition existed prior to induction and was not 
incurred in the line of duty.

Later service medical records do not show treatment for 
frostbite.  The veteran's March 1946 service separation 
examination indicates that he gave a history of having had 
trench foot in January 1945.  The objective portion of the 
March 1946 separation examination shows that all pertinent 
systems, including the cardiovascular system and feet, were 
normal, and there was no diagnosis of frostbite residuals. 

In March 1946, the veteran filed a claim for service 
connection for bilateral trench foot.  

In a March 1946 decision, the RO denied servcie connection 
for bilateral trench foot, and the veteran did not appeal 
this determination.

In a March 1990 statement, the veteran claimed service 
connection for frostbite of the hands and feet.  

A June 1990 RO decision denied the claim for service 
connection for frostbite of the hands and feet.  The veteran 
appealed that determination.

In his October 1990 substantive appeal, the veteran said that 
personnel in his replacement battalion in northern Italy 
lived in tents; he was then exposed to cold; his feet became 
cold, stiff, and painful; and so he went on sick call.  He 
said he was admitted to a hospital where he was examined and 
asked if he had had the problem before, and he told the 
doctor he had frostbite as a child.  He said that, at age 5 
or 6, he was outside sliding for quite a while and his feet 
became very cold.  However, with respect to this childhood 
episode, he said that after going indoors and warming his 
feet, he had no further problems, and he never allowed his 
feet to get cold again.  He asserted that the service records 
incorrectly attributed his problem to his childhood 
experience.  

In a November 1990 statement, Patrick Dwyer, DPM 
(podiatrist), said he had treated the veteran for multiple 
foot problems and noted small vessel damage in both feet 
consistent with exposure  to cold for several days.  The 
doctor believed the condition should be service connected.

At a November 1990 RO hearing, the veteran maintained that he 
had residuals of frostbite from service, not from childhood.  
He indicated he had no postservice treatment for residuals of 
cold injury until he began seeing Dr. Dwyer in July 1990.

In an October 1991 decision, the Board denied service 
connection for frostbite of the hands and feet.  The Board 
observed that the condition was not noted on the service 
entrance examination, giving rise to a presumption of 
soundness, but that the presumption of soundness was rebutted 
by the veteran's history, given for the purpose of receiving 
medical treatment during service, of cold injury during 
childhood.  The Board noted that after the service 
hospitalization, there was no further treatment for the 
condition during service, residuals of cold injury were not 
objectively found on the separation examination, and the 
condition was not again noted until many years after service.  
Citing the statement by Dr. Dwyer, the Board found that it 
constituted evidence of current disability, but was 
insufficient to relate the current disability to an incident 
in service 45 years earlier.  The Board held that the 
preservice condition did not increase in severity during 
service, and aggravation was not shown.

In a March 1998 motion for reconsideration of the Board's 
October 1991 decision, the veteran's representative asked the 
Board to revisit the conclusion that the veteran's frostbite 
preexisted service and was not aggravated therein.  The 
representative contended that, in denying service connection 
for residuals of cold injury, the Board overlooked or 
erroneously interpreted legal authority including 38 C.F.R. 
§ 3.304(b)(3) on signed statements against interest made by 
service members relating to the origin of disability.  He 
contended that 38 C.F.R. § 3.304(b)(3) applied to the history 
the veteran gave in service of frostbite in childhood, that 
there was not even a signed statement, and that there was no 
medical evidence to support the history.  He requested that 
the case be reviewed as if the veteran's recorded utterances, 
against his own interests, never occurred.

In an April 1998 response, the Acting Chairman of the Board 
denied the motion to reconsider the October 1991 Board 
decision.  However, he noted that recent legislation gave the 
Board authority to revise its decisions based on CUE, and 
said that when related regulations became effective the Board 
would review the October 1991 Board decision for CUE.

In a July 1999 motion to revise the October 1991 Board 
decision based on CUE, the veteran's representative noted 
that the veteran told a military doctor that he froze his 
hands and feet during childhood and that the veteran was not 
competent to make such a diagnosis.  He contended that the 
veteran's statements were used, in violation of 38 C.F.R. 
§ 3.304(b)(3), to rebut the presumption of soundness to which 
he would otherwise have been entitled.  He further contended 
that, but for the erroneous reliance on the veteran's in-
service statements to rebut the presumption of soundness, the 
result would have been manifestly different, as shown by the 
fact that the RO subsequently granted service connection in 
September 1998.  

A May 2000 written statement by the veteran's representative 
at the Board generally asserts that the October 1991 Board 
decision should be revised based on CUE.

Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation. 38 
C.F.R. § 20.1403(e).

The United States Court of Appeals for the Federal Circuit 
recently upheld all the regulations concerning Board CUE, 38 
C.F.R. §§ 20.1400-20.1411, with the exception of a procedural 
portion of 38 C.F.R. § 20.1404(b) which has no bearing on the 
instant case.  DAV v. Gober, Nos. 99-7061, -7071, -7084, -
7085 (Fed. Cir. Dec. 8, 2000).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims has defined for claims 
of CUE in rating decisions.  The Court has stated that clear 
and unmistakable error is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

In the October 1991 Board decision, which denied service 
connection for frostbite of the hands and feet, it was found 
that although the condition was not noted on the service 
entrance examination, raising a presumption of soundness, 
that presumption was rebutted by the clinical history showing 
the condition existed since childhood.  The Board further 
found that the condition did not increase in severity due to 
service, and service aggravation was not shown.

The law in effect at the time of the October 1991 Board 
decision may be briefly summarized.  Service connection may 
be granted for disability due to a disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A veteran is presumed to be in sound 
condition except for defects noted when examined and accepted 
for service, although this presumption of soundness may be 
rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preservice condition 
will be considered to have been aggravated by service when 
there is an increase in disability during service, unless the 
increase in disability is due to the natural progress of the 
condition; there is a presumption of aggravation (which may 
be rebutted by clear and unmistakable evidence) if the 
disability increased in severity during service, but such 
does not apply when there was no such increase.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In his motion for review for CUE, the veteran's 
representative contended that the October 1991 Board decision 
incorrectly relied upon the veteran's statements of medical 
history, made to examiners during the course of in-service 
treatment, to determine that the veteran had the condition 
before service, and that the Board thereby erroneously 
deprived the veteran of the presumption of soundness.  He 
further contended that the statements of medical history made 
by the veteran were against his own interest and, under the 
provisions of 38 C.F.R. § 3.304(b)(3), signed statements of 
veterans, made in service, against their own interest and 
relating to the origins or incurrence of disease or injury, 
have no force and effect unless other information establishes 
the fact.  He also contended that the September 1998 RO 
decision, which granted service connection for frostbite of 
the hands and feet, indicates that if the Board had not 
erroneously determined, in October 1991, that the veteran's 
condition preexisted service, the result would have been 
manifestly different.

With respect to the argument concerning 38 C.F.R. 
§ 3.304(b)(3), the Board notes such regulation does not apply 
to the facts of this case.  This regulation applies to 
statements signed by a veteran at the time of his separation 
from service due to a disability.  The present case involves 
no such signed statements from service.  Rather, this case 
involves medical history given by the veteran and recorded by 
medical professionals during the course of treatment in 
service.  The law permits the use of such medical history in 
service (as well as other evidence from before, during, or 
after service) when determining whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  38 C.F.R. § 3.303(b)(1), (2); Harris v. West, 203 
F. 3d 1347 (Fed.Cir. 2000).  It is not shown that the October 
1991 Board decision involved misapplication of the law on the 
presumption of soundness, and there was ample evidence in the 
record to lead a reasonable adjudicator to conclude that the 
presumption of soundess was rebutted by clear and 
unmistakable evidence.  

In its October 1991 decision, the Board also concluded that 
the preservice condition did not increase in severity during 
service, and the condition was not aggravated by service.  
The Board pointed to evidence supporting this conclusion, 
including a lack of service medical evidence of the condition 
after the isolated treatment episode, normal objective 
findings on the separation examination, and the absence of 
medical evidence of the condition for many years after 
service.  It cannot be said that the Board misapplied the law 
or ignored the evidence as to the question of aggravation.

The veteran's representative makes reference to the later 
September 1998 RO decision which granted a reopened claim for 
service connection for frostbite residuals.  But that RO 
decision, and additional evidence received after the October 
1991 Board decision, have no relevance to the question of CUE 
in the October 1991 Board decision.  A CUE determination is 
based on the record and law as it existed when the alleged 
CUE decision was made.

The veteran essentially now wants to reargue the claim as if 
there had been no final Board decision in October 1991, but 
such is not permitted.  There is a high standard which must 
be met to upset a final Board decision based on CUE, and such 
standard has not been met here.  The veteran's current CUE 
arguments fundamentally pertain to how the Board weighed and 
evaluated the evidence when it denied the claim, but CUE will 
not be found in such circumstances.  The correct facts, as 
they were known at the time, were before the Board, and the 
Board gave a reasonable interpretation of the evidence before 
it.  Based on the record at the time, the Board did not 
incorrectly apply the law then in effect.  It cannot now be 
said that all reasonable adjudicators would have reached a 
different result or that there was undebatable error in the 
October 1991 Board denial of the claim for service connection 
for frostbite of the hands and feet.

Thus, the Board concludes that the veteran has not 
demonstrated the type of error required to establish CUE in 
the October 1991 Board decision, and the CUE motion must be 
denied.


ORDER

The motion that there was CUE in an October 1991 Board 
decision, which denied service connection for frostbite of 
the hands and feet, is denied.




		
	L.W. TOBIN
Veterans Law Judge
Board of Veterans' Appeals

 



